Hunt, J.
— The power of the district courts to make reasonable rules and regulations for governing and facilitating their practice and procedure in reference to all matters not provided for by law is expressly conferred by section 523 of the Code of Civil Procedure.
But, when the power lias been exercised and a rule adopted, courts, as well as the members of the bar, should respect the same, and regulate their conduct in conformity therewith. (Coyote etc. Co. v. Ruble, 9 Or. 121; Hawley v. Bank, 20 Nev. 410; Malony v. Hunt, 29 Mo. App. 379; Lancaster v. Waukegan etc. Ry., 24 N. E. Rep. 629; Treishel v. McGill, 28 Ill. App. 68; Thompson v. Hatch, 3 Pick. 512.)
This case at bar presents a total disregard of the rule quoted above, without any reason therefor except a conflict of statement between the respective attorneys for the parties as to whether there was or was not any verbal stipulation out of court for extra time to answer. We think that to affirm the decision of the court would be to hold that an established rule of procedure may be arbitrarily applied or abrogated without regard to the use of sound judicial discretion.
Doubtless, rules of court may be rescinded or modified at the just convenience of the court which makes them, but there should be some better reason for wholly ignoring them than the respondent relies upon in this case.
The order setting aside the default is reversed.

Reversed.

Pemberton, C. J. and DeWitt, J. concur.